DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12, 19-24, 28-31 have been amended.  Claim 32-35 have been added. Claims 12-35 are pending and under consideration.

New Grounds of Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 has been amended to recite a pharmaceutical combination comprising chemotherapeutic agents, wherein said chemotherapeutic agents consist of regorafenib or its hydrate, solvate, metabolite or pharmaceutically acceptable salt, or a polymorph thereof and nivolumab.  Claims 24 and 28 have been amended to recite “chemotherapeutic agents consist of  effective amounts of regorafenib or its hydrate, solvate, metabolite or pharmaceutically acceptable salt, or a polymorph thereof and nivolumab”.  New claim 35 recites a pharmaceutical combination comprising chemotherapeutic agents, wherein said chemotherapeutic agents consist of regorafenib and nivolumab.
It is unclear if applicant intendeds that nivolumab be considered as s a chemotherapeutic agent. 

The rejection of claims 19 and 24-27  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 12-17, 19-22 and 24-30 under 35 U.S.C. 103 as being unpatentable over Lee et al (WO2016/054555, cited in the prior action) in view of Kudo et al (Digestive Disease, 2016, Vol. 34, pp. 714-730, reference of the IDS filed 12/31/2019) is maintained for reasons of record.  Claims 32-35 are also rejected for the same reasons of record.
Claim 12 is drawn, in part, to a pharmaceutical combination comprising regorafenib and nivolumab.  Claim 13 specifies that the combination of claim 12 is within a combination pack containing the components separate from each other. Claim 14 specifies that the components of the combination are in separate dosage forms for administration simultaneously or sequentially for treatment of the same disease in a subject.  Claim 15 specifies that regorafenib dosage form is for administration first followed by nivolumab dosage form.  Claim 16 specifies that regorafenib is an oral dosage form and nivolumab is in an intravenous dosage form.  Claim 17 requires that regorafenib is in the form of a tablet and nivolumab is in an intravenous dosage form.   Claim 19 specifies that the combination is in the form of a medicament for treating hyper proliferative disorders.  Claim 20 requires that the hyper-proliferative disorder are selected from a group including cancers of the digestive tract and their distant metastases.  Claim 21 specifies that the 
Claim 24 is drawn, in part, to a method for treating a hyper-proliferative disorder in a subject in need thereof comprising administering an effective amount of regorafenib and nivolumab.  Claim 25 specifies that regorafenib is administered first followed by admisntration of nivolumab.  Claim 26 specifies that regorafenib is administered orally and nivolumab is administered intravenously.  Claim 27 requires that regorafenib is administered in the form of a tablet and nivolumab is administered intravenously.  Claim 28 specifies that the -hyper proliferative disorders of claim 24 are selected from a group including cancers of the digestive tract.    Claim 29 requires that the hyper proliferative disorders of claim 24 are selected from a group including hepatic cell cancer.  Claim 30 requires that the hyper proliferative disorder is hepatic cell cancer.  Claim 32 embodies the method of claim 28 wherein regorafenib is admisnitered first, followed by nivolumab.  Claim 33 specifies that the regorafenib s admisnitered orally and the nivolumab is admisnitered intravenously in the method of claim 28.  Claim 34 requires that the regorafenib is admisntered in the form of a tablet and  and nivolumab is admisntered intravenously in the method of claim 28.
Claim 35 is drawn to a pharmaceutical combination comprising chemotherapeutic agent wherein said chemotherapeutic agents consist of regorafenib and nivulmab.
Lee et al teach a combination therapy for the treatment of cancer (page 25, lines 14-26) comprising, in part, an anti-PD1 antibody and a tyrosine kinase inhibitor, wherein the tyrosine kinase inhibitor is selected from a group including regorafenib (page 160, lines 15-18 and page 161, line 10).  Lee et al teach a combination therapy for the treatment of cancer (abstract) comprising, in part, an anti-PD1 antibody and a VEGF receptor inhibitor, wherein the VEGF receptor inhibitor is selected from a group including regorafenib (page 162, lines 1-4 and line 11).  Lee et al teach a combination therapy for the treatment of cancer (abstract) comprising, in part, an anti-PD1 antibody and a BRAF inhibitor, wherein the BRAF inhibitor is selected from a group including regorafenib (page 164, line 29 to page 165, line 3).  Lee et al teach that in one embodiment, the anti-PD1 antibody is nivolumab (page 10, lines 11-15).  Lee et al teach that the combination therapies can be administered simultaneously or sequentially in any order and that any sequence of admisntration of the anti-PD1 antibody and other therapeutic agents can be used (page 30, lines 13-16) which meets the limitations of the temporal requirements of claims 15, 25 
Lee et al do not specifically teach the admisntration of a combination of regorafenib and nivolumab for the treatment of hepatic cancer.
Kudos teaches that regorafenib is an inhibitor of a broad range of kinases and that the RESOURCE trial of regorafenib in the treatment of hepatocellular cancer provided data that regorafenib, administered orally at 160 mg per day for 3 weeks in a 4 week cycle to patients with stage B or C liver cancer resulted in significantly greater overall survival (page 720, lines 1-8 under the heading “Regorafenib as Second-Line Systemic Treatment” and Table 2).  
Kudos teaches that the treatment of patients with HCC including patients with extrahepatic HCC by admisntration of nivolumab (page 726, second column, lines 15-22) resulted in good efficacy with an overall objective response rate of 19% and a disease control rate of 67% (page 727, first column, last paragraph).
It would have been prima facie obvious to select the anti-PD1 antibody of nivolumab and the tyrosine kinase inhibitor of regorafenib for the combination treatment of hepatic cancer in the method of Lee et al.  One of skill in the art would have been motivated to do so because Lee et al teach the general combination of immune checkpoint inhibitor with a therapeutic agent that includes tyrosine kinase inhibitors, BRAF inhibitors and EVGF receptor inhibitors wherein the tyrosine kinase inhibitors, BRAF inhibitors and EVGF receptor inhibitors include regorafenib and wherein a preferred checkpoint inhibitor is nivolumab; and the teachings of Kudos on the efficacious result of treating patients with hepatic cancer by administration of regorafenib or nivolumab.  One of skill in the art would have been motivated to select agents which have positive clinical activity as monotherapies for combination administration.


The rejection of claims 12-17, 19-21, 23-29 and 31 under 35 U.S.C. 103 as being unpatentable over Lee et al (WO2016/054555) in view of Yoshino et al (Investigational New Drugs, 2015, Vol.33, pp. 740-750, cited in the prior action) and the abstract of Overman (Journal of Clinical Oncology, February 1, 2017, Vol. 35, No. 4, suppl., page 519, cited in the prior action) is maintained for reasons of record.  Claims 32-35 are also rejected for the same reasons of record.
Claims 23 and 31 embody the combination of claim 19 and the method of claim 24, respectively, wherein the hyper-proliferative disorder is colorectal cancer.
Lee et al teach a combination therapy for the treatment of cancer (page 25, lines 14-26) comprising, in part, an anti-PD1 antibody and a tyrosine kinase inhibitor, wherein the tyrosine kinase inhibitor is selected from a group including regorafenib (page 160, lines 15-18 and page 161, line 10).  Lee et al teach a combination therapy for the treatment of cancer (abstract) comprising, in part, an anti-PD1 antibody and a VEGF receptor inhibitor, wherein the VEGF receptor inhibitor is selected from a group including regorafenib (page 162, lines 1-4 and line 11).  Lee et al teach a combination therapy for the treatment of cancer (abstract) comprising, in part, an anti-PD1 antibody and a BRAF inhibitor, wherein the BRAF inhibitor is selected from a group including regorafenib (page 164, line 29 to page 165, line 3).  Lee et al teach that in one embodiment, the anti-PD1 antibody is nivolumab (page 10, lines 11-15).  Lee et al teach that the combination therapies can be administered simultaneously or sequentially in any order and that any sequence of admisntration of the anti-PD1 antibody and other therapeutic agents can be used (page 30, lines 13-16) which meets the limitations of the temporal requirements of claims 15 and 25. Lee et al teach that the combination partners can be administered independently or at the same time or separately within time intervals in separate unit dosage forms (page 146, lines 7-8)  which meets the limitation of separate dosage forms for administration simultaneously or sequentially in claim 14, and components separate from one another in claim 13.   Lee et al teach that in certain embodiments, the anti-PD-1 antibody is administered intravenously (page 29, lines 12-17) which meets the limitation of an intravenous dosage form in claims 16, 17, 26 and 27.  Lee et al teach that the pharmaceutical composition can be prepared in the form of a tablet for disintegration and absorption in the gastrointestinal tract (page 146, lines 13-19) which meets the limitation of a table in claims 17 and 27, and an oral dosage form in claim 16 and 26.

Yoshino et al teach that oral administration of regorafenib to patients with metastatic colorectal cancer provided a consistent benefit to overall survival  (page 740, second column, lines 5-7 and page 741, lines 1-6 of the third paragraph under the heading “Introduction”). The abstract of Overman et al teaches the administration of nivolumab to patients with metastatic colorectal cancer resulted in durable responses and disease control.
It would have been prima facie obvious to select the anti-PD1 antibody of nivolumab and the tyrosine kinase inhibitor of regorafenib for the combination treatment of colorectal cancer in the method of Lee et al.  One of skill in the art would have been motivated to do so because Lee et al teach the general combination of immune checkpoint inhibitor with a therapeutic agent that includes tyrosine kinase inhibitors, BRAF inhibitors and EVGF receptor inhibitors wherein the tyrosine kinase inhibitors, BRAF inhibitors and EVGF receptor inhibitors include regorafenib and wherein a preferred checkpoint inhibitor is nivolumab; Yoshino et al teach consistent benefit to overall survival by administration of regorafenib to patients with metastatic colorectal cancer and the durable responses and disease controlled exhibited by nivolumab in patients with metastatic colorectal cancer.  One of skill in the art would have been motivated to select agents which have positive clinical activity as monotherapies for combination administration.
                                                                                         

The rejection of claims 12-21, 23-29 and 31 under 35 U.S.C. 103 as being unpatentable over Lee et al, Yoshino et al and the abstract of Overman et al as applied to claims 12-17, 19-21, 23-29, and 31-35 above, and further in view of Gharwan and Groninger (Nature Reviews Clinical Oncology, 2016, Vol. 13, pp. 209-227, cited in the prior action) and Pardoll (Nature Reviews Cancer, 2012, Vol. 12, pp. 252-264, cited in the prior action) is maintained for reasons of record.   
Claim 18 requires that regorafenib is in a dosage of an amount from 10 to 100 mg.
The combination of Lee et al, Yoshino et al and the abstract of Overman et al render obvious claims 12-17, 19-21, 23-29 and 31 for the reasons set forth above.  The combination does not specifically teach the administration of regorafenib in an amount between 10 and 100 mg with the co-administration of nivolumab for the treatment of colorectal cancer.  Yoshino et al 
Gharwan and Groninger teach that targeted cancer therapy refers to a group of agents block the growth and malignant progression of by interfering with distinct pathways that are considered essential for the development and growth of various tumors (page 209, first column, lines 1-7).  Gharwan and Groninger teach that these agents include small molecule kinase inhibitors (page 209, first column, lines 7-8).  Gharwan and Groninger teach that the activity of the targeted cancer therapy is not restricted to tumor cells  and is not without adverse activity or complications (page 209, second column, lines 1-3)  Gharwan and Groninger teach that the small molecule kinase inhibitors are orally administered and exert their effects intracellularly, and that the toxicity profile of kinase inhibitors depend on which kinase was targeted  and on the role the enzyme plays in intracellular signaling and cell function (page 210, bridging paragraph).  Gharwan and Groninger teach that regorafenib is FDA approved for the treatment of metastatic CRC and is linked with both common adverse events and serious adverse events (page 213, Table 1). Gharwan and Groninger teach that TCT dosing is commonly based on efficacy parameters determined in clinical trials but also considers the patient’s ability to tolerate potential side effects or serious adverse events (page 210, first column, lines 1-4).
Pardoll teaches that expanded efficacy might be achieved when PD1 pathway blockade is combined with a therapy that induces anti-tumor immune responses (page 262, second column, lines 14-17 of the second full paragraph under the heading “Future Prospects: biomarkers and combinations”).  Pardoll teaches that targeted cancer therapies that are not conventionally thought of as immunotherapies can elicit or enhance antitumor immunity, and that such therapies include VEGF receptor inhibitors (lines 17-23). 
It would have been prima facie obvious  to administer a dose of regorafenib that is below the dose used in monotherapy, such as between 10-100 mg in the method rendered obvious by the combination of Lee et al, Yoshino et al and the abstract of Overman et al.  One of skill in the art would have been motivated to do so by the teachings of Pardoll regarding the expectation of “expanded efficacy” by combining the targeted cancer therapeutics with anti-PD-1 and the teachings of Gharwan and Groninger on the common and serious side effects of regorafenib.  One of skill in the art would be motivated to reduce the dose used in monotherapy because said dose is associated with potentially serious side effects, and because a sub-therapeutic dose, such 


Applicant again argues that Lee et al teach at the minimum, a combination of three agents comprising regorafenib, requiring the anti-PD-1 antibody, a compound from Table 1 of Lee et al and regorafenib as a third agent.  After careful re-review of applicant’s arguments and citations from Lee et al, the examiner finds this persuasive.  Applicant has amended claims 12, 24 and 28 to specify that the combination is limited to a single chemotherapeutic agent: regorafenib, or its hydrate, solvate, metabolite, pharmaceutically acceptable salt or polymorph thereof in order to exclude the teachings of Lee et al which require a compound from Table 1.  New claim 35 specifies a pharmaceutical combination comprising chemotherapeutic agent, wherein said chemotherapeutic agents consist of regorafenib and nivolumab.  This has been considered but found to be only partially persuasive to overcome the instant rejections based on Lee et al.  Table 1 of Lee et al include many compounds which are considered as “chemotherapeutic agents” but said Table 1 also includes LJM716 (page 63 of Lee et al) which is a  monoclonal antibody used in the treatment of digestive, gastrointestinal cancer therapy.  LJM716 is not excluded by applicant’s amendment to “chemotherapeutic agents consist of”.  Also Table 1 of Lee et al includes the CAR T cell CTL019 (page 68) which is not excluded by chemotherapeutic agents consist of regorafenib because the combination of claim 12“comprises” chemotherapeutic agents and thus allows for other substances outside of chemotherapeutic agents to be included.  Also in the methods of claims 24, 28 and 35, “comprising administering chemotherapeutic agents” allows for other substances outside of chemotherapeutic agents to be administered.

Applicant argues with respect to claim 18 that there was no motivation to reduce the dosage of regorafenib from 160 mg to 10 to 100 mg.  This has been considered but not found persuasive.    One of skill in the art would have been motivated to do so by the teachings of Pardoll regarding the expectation of “expanded efficacy” by combining the targeted cancer therapeutics with anti-PD-1 and the teachings of Gharwan and Groninger on the common and serious side effects of regorafenib.  One of skill in the art would be motivated to reduce the dose 
One of skill in the art would understand that reducing the dose of regorafenib would reduce the adverse effects taught by Gharwan and Groniger because this is a basic tenant of pharmacology.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
The provisional rejection of claims 12-14, 19-24 and 28-31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 6-11 of copending Application No.16/617,642 (reference application) is maintained for reasons of record.  New claim 35 is also rejected for the same reasons of record.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the ‘642 application, wherein the PD1/PDL1(2) inhibitor is nivolumab, anticipates instant claims 12 and 35.  Claims 6, 7, 8 and 9 render obvious instant claims 13, 14, 19 and 20  to the extent that the reference claims encompasses nivolumab as the anti-PD-1 antibody as in claim 3 of the ‘642 claims.  Claim 10 of the reference application renders obvious instant claims 21-23 to the extent that the reference claims encompass nivolumab as the anti-PD-1 antibody.  Claim 11 of the ‘642 application renders obvious instant claim 24 to the extent that the PD-1/PD-L1(2) inhibitor is nivolumab.  Claims 9 and 10 of the ‘642 application render obvious instant claims 28-31 because it would be obvious to use medicaments for treating the hyper proliferative disorders of claims 9 and 10 of the ‘642 application in the method of treating the hyper-proliferative disorder of claim 11 of the ‘642 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims are rejected.
All other rejections as set forth in the previous Office action are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643